DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 12/01/2020 has been considered by the Examiner and made of record in the application file.	
	
Reasons for Allowance
	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Nakagaki (US 2014/0198975 A1) discloses a region-of-interest determination method including the steps of: calculating the incidence of a defect based on at least a plurality of kinds of defect attribute information regarding defect data, the defect data including an image corresponding to a defect position detected on a specimen by inspection thereof or an image corresponding to a defect position predicted to be likely to develop a defect on the specimen, both images being obtained by imaging; and extracting the defect data of which the incidence is higher than a predetermined level, and determining the region to be observed or inspected on the specimen based on the extracted defect data.
Shibuya (US 2011/0164809 A1) discloses detecting defects based on inspection images acquired by optical or electronic defect detection means, and at the same time calculating features of the defects; and classifying the defects according to classification conditions set beforehand, wherein said classification condition setting step further includes the steps of: collecting defect features over a large number of defects acquired beforehand from the defect detection step; sampling defects based on the distribution of the collected defect features over the large number of defects; and setting defect classification conditions based on the result of reviewing the sampled defects.
Ono (US 2012/0117010 A1) discloses adjusting classification classifies defects into a first class group according to the feature amount of the defects that are obtained from image data obtained from an electron microscope, and classifies the defects into a second class group according to the feature amount of the defects classified into the first class group. And, the device for adjusting the classification calculates classification performance by comparing the defects that have been classified into the second class group, and outputs the calculated classification performance in a predetermined display format to an output unit.
However, none of the prior art, either alone or in combination, discloses “optically inspecting a plurality of wafers with an optical inspection tool thereby generating images; extracting features from the images with machine learning-based classifiers using a processor; determining, using the processor, monitoring metrics from the features and a population of all detected events for the wafer; receiving, at the processor, classified defects of the wafers from a scanning electron microscope; determining, using the processor, separability metrics for the classified defects in relation to inspection thresholds, wherein the separability metrics account for a population distribution of the classified defects; and determining, using the processor, separability trends of the defects for the wafers.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450


Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


Primary Examiner, Art Unit 2665